Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Arguments made by applicant during an interview on 04/26/2022 were persuasive to both the examiner and primary examiner of record. These arguments were premised upon a “continuous” limitation for the pair of terminals already existing in the form of the limitation: “each battery cell of the plurality of battery cells having a pair of terminals extending from each of the plurality of battery cells” in combination with the limitation: “in the engaged position, the pair of elongated terminal plates engage the pair of terminals of the plurality of battery cells. For this reason, no amendments were made and all previous rejections have been withdrawn. 

Drawings
The drawings submitted 01/29/200 were received and are approved by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. 9324986) in view of Ryu et al. (U.S. 10892464).

With respect to claim 1, Ahn  discloses a battery pack assembly (100) comprising: 
a plurality of battery cells (110), each battery cell of the plurality of battery cells having a pair of terminals (112, 113) that extend from each of the plurality of battery cells (110), and a pair of terminal plates (120) extending across a length of the battery pack assembly (100) (Fig. 2), 
each of the pair of terminal plates (120) includes an upper elongated terminal connector plate (131 – first through region portion) and a lower elongated terminal connector plate (132 – second through region portion), each of the upper terminal connector plate (131) and the lower  terminal connector plate (132) of each of the pair of terminal plates (120) are configured to independently move (via bending portion 141) between an aligned position and an engaged position ([0032]), 
in the engaged position (shown in Fig. 4) the pair of terminal plates (120) engage the terminals (112, 113) of the plurality of battery cells (110) to inhibit removal of the plurality of battery cells from the battery pack assembly (Fig. 4, wherein the tension produced by bending portion 141 holds the cells in place), and in the aligned position (shown in Fig. 5) the pair of elongated terminal (120) plates disengage from the pair of terminals (112, 113) of the plurality of battery cells (110) (Fig. 5, wherein the openings have to align to be able to disengage from the terminals).
Ahn does not disclose that the terminal plates are elongated or that each of the pair of terminals of the plurality of battery cells is engaged by the pair of elongated terminal plates in the engaged position.
Ryu discloses a pair of terminal plates (510 and 520 – connection members) which interact with terminals (230 – terminal parts) and teach that the terminal plates are elongated (Fig. 9) and that in the engaged position, the elongated terminal plates (510 and 520) engages the terminals (230) of the plurality of batteries (100) (Fig. 9). Ryu further teaches that the elongated terminal plates (510 and 520) allow for a more stable contact between the terminals plates (510 and 520) and the terminals (230), thus reducing contact resistance (Col 21, L 53-55).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the terminals plates disclose by Ahn were elongated and that in the engaged position, the elongated terminal plates engage the terminals of the plurality of the batteries as taught by Ryu in order to ensure stable contact between the terminal plates and terminals to reduce contact resistance. 

With respect to claim 2, Ahn discloses the upper elongated terminal connector plate (131) has a plurality of upper openings (133 – through hole ), each of the plurality of upper openings (133) having an upper side edge (133a – inner portion) (Fig. 5), and
 the lower elongated terminal connector plate (132) has a plurality of lower openings (134 – through holes), each of the plurality of lower openings (134) having a lower side edge (134a – inner portion) (Fig. 5), wherein
the plurality of upper openings (133) and the plurality of lower openings (134) are each configured to receive at least a portion of the pair of terminals (112, 113) of each battery cell of the plurality of battery cells (110) in the aligned position (Fig. 5).

With respect to claim 3, Ahn discloses in the engaged position, a portion of the upper side edge (133a) of each of the plurality of upper openings (133) is offset from the a portion of the lower side edge (134a) of each of the plurality of lower openings (134) (Fig. 4),

With respect to claim 4, Ahn discloses in the engaged position, the upper elongated terminal connector plate (131) is linearly displaced in one direction and the lower elongated terminal connector plate (132) is linearly displaced in an opposite direction such that the plurality of upper openings (133) and the plurality of lower openings (134) are configured to engage with a different portion of the pair of terminals (112, 113)on the z-axis) of each of the plurality of battery cells (110) (Fig. 4). 

With respect to claim 5, Ahn discloses the lower elongated terminal connector plate (132) is positioned between the upper elongated terminal connector plate (131) and a terminal surface (top of battery cell 110) of each of the plurality of battery cells (110) (Fig. 6).

With respect to claim 6, Ahn discloses the upper elongated terminal connector plate (131) includes a first aperture (140 – connection region), and the lower elongated terminal connector plate (132) includes a second aperture (labeled) such that in the engaged position, the first aperture (140) and the second aperture (labeled) are coaxially aligned, and the upper and lower elongated terminal connector plates (131, 132) are secured to the battery pack assembly by a fastener (151 – rib) (Fig. 6). 

    PNG
    media_image1.png
    372
    381
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second aperture)]


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Ryu et al. as applied to claims 1-6 above, and further in view of Ohta (U.S. 9312521).

With respect to claim 7, modified Ahn discloses the pair of terminals (112, 113) of each of the plurality of battery cells (110) are provided with a post that extends upwardly from a terminal surface of each of the plurality of battery cells (top of battery cells 110) (Fig.1), and that the posts are smaller in diameter than the plurality of upper openings (133) and lower openings (134) (Fig. 2).
Modified Ahn does not disclose that the terminals each have a flange extending radially outward from a distal end of the post, the flange has a diameter that is smaller than a diameter of the openings.
Ohta discloses terminals (13, 14 - will use positive electrode 13 as reference) to be used with elongated terminal plates (132/232 – connection terminal) and teaches that the terminal (13) has a flange (13b - protruding portion) that is smaller than a diameter of the openings (132a1). Ohta further teaches that this allows for the flange (13b) to be inserted into the openings (132a1) but allow for movement between the terminal (13) and the elongated terminal plates (132/232) (Fig. 3 and 4).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to include a flange as taught by Ohta on the distal end of the terminal post disclosed by modified Ahn in order for the terminal post to be inserted into the elongated terminal plate, but allow movement between the two.

With respect to claim 8, modified Ahn discloses in the aligned position (Fig. 5) the plurality of upper openings (133) and the plurality of lower openings (134) are coaxially aligned such that the terminal post passes through the plurality of upper openings (133) and the plurality of lower openings (134), and in the engaged position, the terminal post (112, 113) passes through the plurality of both upper (133) and lower openings (134) (Fig. 6).
Modified Ahn does not disclose that the flange passes through the openings while a portion of the flange is in contact with an exterior surface of the upper elongated terminal connector plate to retain the pair of elongated terminal plates and to inhibit removal of the plurality of battery cells from the battery pack assembly.
Ohta discloses Ohta discloses terminals (13, 14 - will use positive electrode 13 as reference) to be used with elongated terminal plates (132/232 – connection terminal) and teaches that the terminal (13) has a flange (13b - protruding portion) that passes through the openings (132a1). While Ohta does not show that a portion of the flange (13b) is contacting ab exterior surface of the upper elongated terminal r plate (132/232), one with ordinary skill in the art could reasonably assume that in the event of movement of the elongated terminal plate that is allotted for via the extra space in openings (132a1), the flange (13b) and elongated terminal plate (132/232) could come into contact and prevent unwanted or excessive movement, such as the removal of the battery cell.
It would have been obvious for one having ordinary skill in the art to include a flange as taught by Ohta to the terminal post disclosed by modified Ahn in order to allow for movement between the post and elongated terminal plate, while the contact between the two ensures that the movement is not excessive to the point where the cell is dislodged from the pack. 

With respect to claim 9, modified Ahn discloses a portion of the upper side edge (133a) of the plurality of upper openings (133) and a portion of the lower side edge (134a) of the plurality of lower openings (134) is conductive ([0027]) such that in the engaged position, the upper elongated terminal connector plate (131) and the lower elongated terminal connector plate (132) of each of the pair of elongated terminal plates (120) are electrically coupled to each of the plurality of battery cells (110) via the pair of terminals (112, 113) ([0027]).

Response to Arguments
Applicant’s arguments, see pages 8-12 of response, filed 04/29/2022, with respect to the rejections of claim 1 under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ryu et al., as detailed in the above rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727